Title: To George Washington from Decabanes, 12 December 1783
From: Decabanes
To: Washington, George


                        
                            Sir,
                            Metz 12th Decr 1783
                        
                        The veneration I entertain for your Excellency, from your great feats as Citizen, and General; with wc., all
                            Europe resounds; causes me to take the freedom of proposing to you a plan of a Republic wc. I had composed at the time of
                            your revolution; and, if I had been happy enough to have done it then, would have prevented the effusion of much blood.
                            Your Country would not have been long acquiring its independance; & by my constitution, wc. could not have failed
                            being relished at once, your government would have been immoveable, & you would have been already a respectable
                            power, cherished by all the world.
                        You may say, I am late in addressing to you my reflections—But I cannot think so, as there appears to prevail
                            among you, a spirit of discenion, that cannot fail being injurious—This I predicted, from the impossibility of thirteen
                            States different in wealth, genius, & strength, long subsisting in harmony—It will one day, be productive of more
                            mischief, than the yoke your Excellency has just shaken off.
                        I will tell you Sir, for my justification, that I did all in my power at the begining of the war to pass over
                            to you, at first with the consent of my court; afterwards, I addressed myself to Mr Dean, of whom I requested (not as an
                            adventurer) a rank & the title of Citizen, when transported to America at my own expence—But it was in vain I
                            desired to sacrifice myself for you. Having served in Spain with the rank of Lieutenant Coll, & knowing the Count
                            d’Aranda Ambassador in France, I besought him to get me employed in the suit of the Minister, France should send to you. I
                            hoped in this manner to have made you acquainted with my ideas. My star, perhaps those of your Country still worse,
                            allways operated to prevent me.
                        I will tell you further, the desine I had of being employed, & emerging from the solitude in wc. I had
                            inconsiderately thrown myself, by quitting Spain at thirty years old, in seventy, put my mind to studying some way of being
                            useful—In this perplexity I discovered a method of infallibly reconciling you to England: but as a subject to the house
                            of Bourbon was greatly interested, that this should never take place; my integrity would not suffer me to broach my secret
                            to England—An ambitious landless man would not have been influenced by this consideration, hoping to make his fortune by
                            it; and secure lasting fame—I allow, I was strongly tempted to do it; and if I had you would surely have fallen back afresh in to despotism—But you would perhaps have been as happy then, as you will now
                            be, under such embarrassed goverments—It is not Sir, this latter plan, that I have the honor of
                            proposing to you; from wc. I have derived none of the advantages I expected from it; having communicated it to Messrs de
                            Vergennes and d’Aranda—The former promised me to keep it a secret, & to support me; if Spain would vouchsafe
                            to recompense me for it, by allowing me to desert her, as it was her interest to do.
                        It is my republick I propose to you from a perswasion, you will find things in it, wc., it
                            will be too late to execute if long delayed.
                        Sir, if any of my plans should be adopted, as advantageous to your Country, and it should deign to receive
                            among you, I believe, I should make an effort to pass over: Hoping I might be the more useful to you, to have my services
                            acknowledged towards my children; notwithstanding one of my brothers who fought with you at York town, a Captain in the
                            Regiment of deux Pons, who has the highest respect for you & America, tells me, he does not think the Climate
                            would suit me. In this case, I shall only wish to live, ’till I shall have inculcated on my children, those sentiments of
                            gratitude, wc. may render them worthy of the favour shewn them, in being permitted to pass over to you. I have the honor
                            to be with the greatest respect Sir, Your very Hble & Obnt Servant
                        
                            M. Decabanes
                        
                    